Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description:

In paragraph [0021], line 12:		51

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 1:		R2; 11; 21; 54

  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0020], line 12, after “secondary transfer roller” insert --- (transfer roller) ---.
In paragraph [0021], line 8, change “primary transfer rollers 32” to --- primary transfer belt rollers 32 ---.  Note terminology used in paragraph [0020], lines 10-11.
In paragraph [0022], line 2, after “transfer roller” insert --- 33 --.
In paragraph [0045], lines 4 and 7, after “second bar brush” insert --- 102 ---.
In paragraph [0046], line 17, after “third bar brush” insert --- 103 ---.
In paragraph [0047], line 7, after “second bar brush” insert --- 102 ---.
Appropriate correction is required.


Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a toner removal device for removing toner attached to a transfer roller in an image forming apparatus, the toner removal device including: a bar brush to contact an outer circumferential surface of the transfer roller, wherein the bar brush extends along a part of a longitudinal length of the transfer roller; and an elongated cleaning member to contact the outer circumferential surface of the transfer roller, wherein the elongated cleaning member extends along the longitudinal length, entirely, of the transfer roller.



Claim 15 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a transfer roller extending along a longitudinal orientation, the transfer roller having a surface to receive toner, the surface having a longitudinal length in the longitudinal orientation; and a toner removal device adjacent the transfer roller, the toner removal device including: a first brush to contact the surface of the transfer roller, wherein the first brush is aligned with a portion of the longitudinal length of the surface of the transfer roller; and a second brush to contact the surface of the transfer roller, wherein the second brush extends along the longitudinal length, entirely, of the surface of the transfer roller.
Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al discloses an image forming apparatus including two toner cleaning members for cleaning a transfer member.
Iwasawa et al disclose an image forming apparatus including a belt cleaning device that has a conductive brush (first brush) and a paper dust collection brush (second brush). The paper dust collection brush can be disposed at a portion where a large amount of paper is sent to the cleaning device in a width direction of a recording material while the conductive brush is disposed along the entire width direction of the recording material (See Figure 5A).
Miyake et al disclose an image forming apparatus that includes a rotatable component to be cleaned, and a bar brush having a base substrate and bristles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 10, 2021